157 S.W.3d 759 (2005)
Richard Keith CAVALUZZI, Appellant,
v.
Tammy Jo CAVALUZZI, Respondent.
No. ED 84554.
Missouri Court of Appeals, Eastern District, Division Four.
March 15, 2005.
John H. Bleckman, Christopher T. Risler, Clayton, MO, for appellant.
Mary Ann Weems, St. Louis, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., LAWRENCE G. CRAHAN and MARY K. HOFF, JJ.

ORDER
PER CURIAM.
The father, Richard Keith Cavaluzzi, appeals from the trial court's judgment modifying a prior dissolution decree regarding child custody and child support, and finding that the father owed back child support in the amount of $26,000.
We have reviewed the parties' briefs and the record on appeal. The trial court's judgment is supported by substantial evidence. No error of law appears. No jurisprudential purpose would be served by an exposition of the detailed facts and law. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).